DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conduit being secured to itself; the conduit being secured to a proximal end of the arc; the conduit passing through a distal end of the arc must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the tension force transfer path is a physical element of the device or merely a route which elements of the device transverse. 
It is unclear if the branches are a physical element of the device or merely a route through which elements of the device travel. 
The conduit seems to be the same element as the girth loop having arcs. From Figure 7, these elements seem to be a continuous feature. 
In claim 7 it is unclear where the force is being applied. 
Claims 8 and 9 recite the limitation of the conduit being secured to each proximal end of the arc, and passing through the proximal and distal ends of the arc. As the conduit and arc seem to be comprised of the same element, it is unclear how the conduit passes through itself. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Madere et al US 2008/0047501.
Regarding claim 1, Madere discloses a harness, comprising: a girth loop having lateral arcs (3A, 3B) on opposite sides of and extending in directions substantially parallel to a sagittal plane, each having an adjustable length; a tension force transfer path extending circumferentially along the loop from a tension force redirector on the loop in the sagittal plane through the arcs (as best understood); and at least one tension force conduit (6) secured along the path; such that when a tension force is applied to the conduit outwardly from the redirector, the lengths of the arcs are shortened.
Regarding claim 2, Madere further discloses he redirector is located at a ventral portion of the loop or a dorsal portion of the loop (Madere, Figure 1).
Regarding claim 3, Madere further discloses the redirector is a ventral tension force redirector (10); the harness includes a dorsal tension force redirector (7) on the loop in the plane; the path extends circumferentially along the loop, passing through the redirectors and three times through each arc (as best understood); and the conduit is secured to itself (at 8) along the path to form a continuous conduit.
Regarding claim 4, Madere further discloses with respect to each redirector, each arc has an end proximal to the redirector and an end distal to the redirector (Madere, Figure 1); and the path has a plurality of branches, each extending, with respect to each redirector, circumferentially along the loop from the redirector to a respective one of the distal ends, back to a respective one of the proximal ends corresponding to the respective distal end, and then back past the respective distal end to the other redirector (as best understood).
Regarding claim 5, Madere further discloses the loop is a neck girth loop; the harness further comprises a torso girth loop (Madere, Figure 3) having lateral arcs on opposite sides of and extending in directions substantially parallel to the plane, each having an adjustable length; and the loops are connected to one another ventrally (at 10) and dorsally (at 7).
Regarding claim 6, Madere further discloses the redirector is located at a ventral portion of the harness or a dorsal portion of the harness (Madere, Figure 1).
Regarding claim 7, Madere further discloses wherein each arc has an end proximal to the redirector and an end distal to the redirector; and the path has a plurality of branches (as best understood), each extending circumferentially along the loop from the redirector to a respective one of the distal ends and back to a respective one of the proximal ends corresponding to the respective distal end; such that when the force is applied, each distal end is pulled toward the proximal end corresponding to the distal end (Madere, ¶0009).
Regarding claim 8, Madere further discloses the conduit is secured to each proximal end, passes through each distal end, and passes through the redirector (as best understood) (Madere, Figure 1).
Regarding claim 9, Madere further discloses the conduit passes through each proximal end, passes through each distal end, and passes through the redirector (as best understood); and 
Regarding claim 11, Madere further discloses the conduit passes through the redirector; and the harness further comprises a leash coupling (5) through which the conduit passes when passing through the redirector.

Allowable Subject Matter
Claims 10, and 12-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642